Citation Nr: 0924899	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-23 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to April 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO).

In any case where the threshold issue is one of whether new 
and material evidence had been received in order to reopen a 
finally decided claim, the Board is required to consider the 
issue of finality prior to any consideration on the merits.  
See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see also 
Barnett v. Brown, 8 Vet. App. 1 (1995).  This is the case 
even if, as here, the RO has previously determined that the 
claim should be reopened.  As such, the veteran's claim to 
reopen the issue of entitlement to service connection for a 
back disorder has been characterized as shown on the first 
page of this decision.


FINDINGS OF FACT

1.  A July 2005 rating decision denied service connection for 
a back disorder.

2.  The additional evidence received since the time of the 
final July 2005 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a back disorder.

3.  The veteran's service treatment records show that the 
veteran was involved in a motor vehicle accident during 
service in November 1958, after which he reported back pain; 
questionable left lumbar muscle spasm was diagnosed at that 
time, but neither the remaining service treatment records nor 
his March 1961 service separation examination showed evidence 
of a back disorder.

4.  A current diagnosis of degenerative joint disease of the 
lumbar spine is of record.

5.  The medical evidence of record does not relate the 
veteran's back disorder to his military service.

6.  The veteran's service treatment records show no evidence 
of an injury to either knee, or a diagnosed disorder of 
either knee.

7.  A currently diagnosis of mild to moderate degenerative 
joint changes, and meniscal pathology, is of record.

8.  The competent medical evidence of record does not relate 
the veteran's bilateral knee disorder to his military 
service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  A back disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  A bilateral knee disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim to reopen the issue of 
entitlement to service connection for a back disorder, and 
for service connection for a bilateral knee disorder, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in April 2006 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Additionally, although the 
veteran was not notified of the regulations pertinent to 
claims to reopen based on the submission of new and material 
evidence, or of the specific evidence required to reopen, the 
Board finds that the veteran is not prejudiced in this regard 
as his claim for service connection for a back disorder is 
being reopened.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  
Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in that April 2006 letter.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In August 
2007, the Social Security Administration (SSA) responded to 
the RO's August 2007 request for information that the veteran 
had never applied for SSA benefits and thus the SSA did not 
possess documents pertinent to the veteran's claims.  
38 C.F.R. § 3.159 (c) (2).  A VA examination was not 
conducted with respect to the veteran's claim for a bilateral 
knee disorder because there were no questions of medical fact 
requiring resolution such that a VA examination or opinion 
was required.  See 38 C.F.R. § 3.159(c).  

Although VA is not required to obtain an examination for a 
claim to reopen a finally decided decision, the veteran was 
afforded a VA spine examination in January 2008.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the 


examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA spine examination conducted in this case is more 
than adequate, as it is predicated on a full reading of the 
private and VA medical records in the veteran's claims file.  
During the examination, a full subjective history of the 
veteran's back disorder was documented, and a thorough 
physical examination was conducted.  The nexus opinion 
offered by the VA examiner considered all of the pertinent 
evidence of record, to include the veteran's service 
treatment records, his private physician's December 2007 
opinion letter, the VA outpatient treatment records, the 
veteran's reported history of the claimed spine disorder and 
postservice occupational history.  A complete rationale for 
the opinion stated was provided, and it relied on and cited 
to the records reviewed.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the veteran's claim 
for service connection for a back disorder has been met.  
38 C.F.R. § 3.159(c) (4).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of 


evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that reasons for rejecting evidence favorable 
to the claimant be addressed).

Back Disorder 

New and Material Evidence 

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f).  Reopening 
a claim for service connection which has been previously and 
finally disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of the 
claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the 


evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The RO denied service connection for a back disorder in July 
2005, and notified the veteran of the decision that same 
month.  The rating decision was not appealed and is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104 (2008).  The basis 
for the RO's July 2005 denial was that the evidence did not 
show a chronic back disorder subsequent to service.  In order 
for the veteran's claim to be reopened, evidence must have 
been presented or secured since the July 2005 rating decision 
which is relevant to, and probative of, this matter.

The evidence of record at the time of the July 2005 rating 
decision relevant to the veteran's claim for service 
connection included his service treatment records and VA 
outpatient treatment records dated from March 2005 to April 
2005.  The additional evidence added to the record since the 
July 2005 rating decision includes VA outpatient treatment 
records dated from May 2005 to December 2008, the January 
2008 VA spine examination report, and private treatment 
records and opinion letters from Dr. K.L.S. dated in June 
2007, July 2007, and December 2007.

The RO denied the veteran's claim for entitlement to service 
connection for a back disorder in July 2005, and at that 
time, there was no evidence that the veteran had a chronic 
back disorder subsequent to service.  However, a July 2007 
private treatment record indicated that x-rays showed 
severely degenerative L2-3 disks and variable degenerative 
changes at the other disk level of the lumbar spine.  
Similarly, the January 2008 VA examiner diagnosed 
degenerative disc disease of the lumbosacral spine.  Both of 
these records indicate that a chronic back disorder has been 
diagnosed subsequent to service separation.  Accordingly, 
because this evidence is "new," as it had not been 
previously considered by VA, and "material," as it raises 
the reasonable possibility of substantiating the veteran's 
claim, the issue of entitlement to service connection for a 
back disorder is reopened.



Merits of the Claim

The veteran's service treatment records show that he was 
involved in a motor vehicle accident in November 1958.  
Physical examination at that time was negative for any 
abnormalities of the back; the examining medical professional 
noted that the veteran was "asymptomatic."  Later in 
November 1958, however, the veteran reported that he had 
experienced slight back pain at the time of the accident 
which had worsened in the last few days.  Physical 
examination was normal except for "questionable" left 
lumbar muscle spasm.  He was instructed to apply heat 
regularly and to take Robaxin, a muscle relaxer, for 6 days.  
There was no further evidence of treatment for the reported 
back pain, and both the March 1961 service separation 
examination and March 1961 subjective report of medical 
history reflected no evidence or history of back injury or 
disorder.

The first postservice evidence relating to the claimed back 
disorder is a March 2005 VA outpatient treatment record which 
notes that on physical examination, there was no tenderness 
over the spine or in the lumbar region; the straight leg 
raise test was negative.  Similarly, a March 2006 VA 
outpatient treatment record noted that one of the veteran's 
continued diagnoses was of "arthritis," but the record does 
not specify which joint had arthritis; records dated in 
August 2008, October 2008, and November 2008 reflect similar 
continued diagnoses.  However, a July 2007 private x-ray 
found severely degenerative lumbar disks at L2-L3, with 
variable degenerative changes at other lumbar disk levels.  
Similarly, x-rays taken during the January 2008 VA spine 
examination showed degenerative joint disease and vascular 
calcification of the lumbar spine.  

Despite evidence of a current back disorder, the weight of 
the evidence of record does not relate that disorder to the 
veteran's military service.  Initially, it is noted that 
although the veteran's statements are considered credible lay 
evidence of his symptomatology as to his longstanding back 
pain, and as noted during his April 2009 Board hearing, that 
he sought treatment shortly after service separation for back 
pain, the aggregate evidence of record does not show a 
diagnosed back 


disorder at any time prior to the June 2007, more than 45 
years subsequent to his service separation.  Thus, continuity 
is not shown.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of the claimed condition).

Moreover, the weight of the objective medical opinions of 
record which speak to the nexus between the veteran's 
currently diagnosed back disorder and his military service 
does not favor a finding of service connection.  A July 2007 
opinion of the veteran's private physician concluded that the 
veteran's longstanding "lumbar spine complaints . . . could 
be related to a remote injury" and that "there could 
certainly be some relationship to the [inservice] motor 
vehicle accident to many of these injuries."  This opinion 
was based on the degenerative nature of the veteran's back 
disorder as shown on x-ray, and the veteran's reports of 
longstanding back pain, versus a recent, acute onset of same.  
However, this opinion is inconclusive, and therefore 
speculative; by use of "could," the private practitioner 
fails to provide a "yes or no" opinion as to the nexus 
between the veteran's back disorder and his military service.  
Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (finding that 
the treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative).  
Thus, this private medical opinion is considered "non-
evidence."  Perman v. Brown, 5 Vet. App. 237, 241 (1993) 
(finding that an opinion that did not provide a yes or no 
opinion constituted non-evidence in support of service 
connection).  A finding of service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2008).  

A December 2007 opinion letter from the same private 
practitioner is also of record.  To that end, the opinion 
letter indicates that the private practitioner had reviewed 
his previous clinical findings, and had now reviewed the 
veteran's service treatment records.  After reiterating the 
contents of the two November 1958 treatment records noted 
above, the private practitioner concluded that the veteran's 
back disorder was 


the "natural history sequela" of the 1958 motor vehicle 
accident.  Moreover, he stated that it was "very likely that 
the . . . degenerative changes to his lumbar spine . . . 
could certainly be the result of a progressive, long-term 
degenerative change initiated by such an injury."  The 
rationale for this opinion noted that the veteran had no 
other back injuries between 1958 and the time his current 
back disorder was first diagnosed.  

Although the examiner stated it was "very likely" that the 
veteran's back disorder "could" have been initiated by his 
injury in service, the Board finds that this opinion is 
speculative.  The examiner indicated a "very likely" 
relationship between the 1958 motor vehicle accident and the 
veteran's current back disorder, but couched this conclusion 
in uncertain terms.  Accordingly, the Board finds this 
opinion insufficient to establish the required medical nexus 
between the veteran's current knee disorder and his military 
service.  See Bloom, 12 Vet. App. at 187 (finding that a 
medical opinion based on speculation does not provide the 
required degree of medical certainty to provide a medical 
nexus).  Moreover, this opinion fails to consider the 
veteran's postservice occupational history.  As noted 
repeatedly in the record, to include during the veteran's 
April 2009 hearing before the Board, the veteran noted that 
he spent most of his postservice employment working in 
restaurants, standing and bending for long periods at a time.  
The repetitive nature of such activity, the multiple decades' 
duration in which the veteran engaged in that type of 
employment, the veteran's age, and the lack of documented 
continuity of treatment, were never addressed by the private 
practitioner.  

The January 2008 VA spine examiner also considered the 
inservice treatment records, but additionally noted that 
after the initial report of back pain later in November 1958, 
no back symptomatology was reported and there was no evidence 
of a back injury or disorder in the remaining 2 years and 4 
months of his military service, to include on his March 1961 
service separation examination.  On this basis, and in noting 
the absence of treatment or complaints for any back symptoms 
or disorder for the majority of the postservice period, the 
VA examiner concluded 


that the veteran's current back disorder was less likely 
caused by the 1958 motor vehicle accident, and more likely 
due to the veteran's long history of working in restaurants, 
which would have required constant standing and moving.  

In contrast to the December 2007 private practitioner's 
opinion, this opinion considers all of the veteran's 
pertinent service treatment records; it notes the 1958 motor 
vehicle accident, and the questionable back spasm noted 
within the weeks following that incident, but also the lack 
of treatment or complaints in the remaining inservice years, 
and that both the subjective March 1961 report of medical 
history and the objective March 1961 separation examination 
reports were devoid of any notations of back symptomatology, 
injury, or diagnosed disorders.  It also considers the impact 
of the veteran's postservice occupational history, which the 
private practitioner appears to have ignored except to note 
that the veteran's back and knee problems forced him to 
retire from this work in the early 2000s.  For these reasons, 
the January 2008 VA examiner's opinion is afforded more 
probative weight than the December 2007 opinion from the 
veteran's private practitioner.  

The veteran's statements that he has experienced back pain 
since service are competent evidence of the symptomatology he 
may have experienced, even if there is no contemporaneous 
medical evidence to confirm such statements.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, his 
statements are not competent evidence to establish that such 
symptomatology constituted a diagnosable back disorder, or 
was related to the 1958 motor vehicle accident or other 
incident during military service, as he does not have the 
medical training and expertise to opine as to diagnoses or 
etiologies.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  38 C.F.R. § 3.303 does not relieve a claimant of 
the burden of providing a medical nexus.  Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology.  Until the claimant presents 
competent medical evidence showing a relationship between a 
current disability and either an in-service injury or 
continuous symptomatology, the claimant cannot succeed on the 
merits of the claim.  See Voerth v. West, 13 Vet. App. 117 
(1999) (holding that 


where a claimant's personal belief, no matter how sincere, 
was unsupported by medical evidence, the personal belief 
cannot form the basis of a claim).  In this case, there is no 
medical evidence of record relating the Veteran's current 
right knee disorder to his military service.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Based on the above, service connection 
for a back disorder is not warranted.

Ss there is no competent medical evidence of record that 
relates the Veteran's currently diagnosed right knee disorder 
to his military service, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see 
also 38 C.F.R. § 3.102 (2008) (when considering application 
of the benefit-of-the-doubt doctrine, reasonable doubt is one 
within the range of probability, as distinguished from pure 
speculation or remote possibility).

Bilateral Knee Disorder

As noted above, service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
In order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson, 12 Vet. App. at 253.

The veteran's service treatment records show that he was 
involved in a motor vehicle accident in November 1958.  
However, physical examination was negative for any 
abnormalities of the knee; the examining medical professional 
noted that the 


veteran was "asymptomatic."  Similarly, the veteran's March 
1961 service separation examination found no knee disorder; 
on his March 1961 subjective report of medical history, the 
veteran denied a history of knee injury or disorder.

The first postservice evidence relating to the claimed knee 
disorder is a December 2005 VA outpatient treatment record 
which notes that on physical examination, the veteran denied 
pain in his extremities.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  A 
March 2006 VA outpatient treatment record noted that one of 
the veteran's continued diagnoses was of "arthritis," but 
the record does not specify which joint had arthritis; 
records dated in August 2008, October 2008, and November 2008 
reflect similar continued diagnoses.

A June 2007 private treatment record reiterated the veteran's 
history of his inservice motor vehicle accident, and reported 
the veteran's reports of knee and back pain since that time.  
Physical examination showed an antalgic gait, but negative 
Lachman, drawer, varus/valgus stress, and pivot shift test 
results; the veteran had apprehension on deep knee flexion 
and pain to palpation, especially along the medial joint 
line.  The impression was that the veteran had "only some 
mild to moderate degenerative joint changes . . . and likely 
[] some meniscal pathology."  It is noted that the private 
practitioner made this diagnosis based on physical 
examination only; no radiographic tests, to include x-rays, 
were referenced and no x-ray test reports are of record.  
Despite the private practitioner's conclusion that the 
veteran had mild to moderate degenerative joint changes and 
meniscal pathology, the medical evidence of record does not 
relate such a disorder to the veteran's military service.  

In June 2007, the veteran's private physician stated that 

it is very difficult to determine the 
actual percentage of connection to that 
[injury], but there does appear to be a 
common thread through this gentleman's 
life since the accident that impacted . 
. . his choice of employment because of 
persistent symptoms after the accident.  
I think one would have to assume that 
there is some direct connectivity to 
this.

To the extent that this June 2007 statement constitutes a 
medical nexus opinion, it cannot be afforded probative 
weight, as it is speculative.  The opinion begins by 
discussing that it would be difficult to determine the 
connection between the veteran's current bilateral knee 
condition and the remote motor vehicle accident, and 
concludes by stating that "one would have to assume" a 
direct connection.  Speculative opinions are essentially non-
evidence; a finding of service connection may not be based on 
a resort to speculation or even remote possibility.  See 38 
C.F.R. § 3.102; see also Perman, 5 Vet. App. at 241.  
Additionally, the opinion fails to consider the impact of or 
otherwise address the veteran's postservice employment.

While the veteran claims to have experienced bilateral knee 
pain continuously from military service through the present, 
in a December 2005 medical report, the veteran denied pain in 
his extremities.  Accordingly, the veteran's statements as to 
continuity of symptomatology are inconsistent.  However, his 
statements are not competent evidence to establish that such 
symptomatology constituted a diagnosable bilateral knee 
disorder, or was related to the 1958 motor vehicle accident 
or other incident during military service, as he does not 
have the medical training and expertise to opine as to 
diagnoses or etiology.  See Espiritu, 2 Vet. App. at 494-95.  
As noted above, a claimant diagnosed with a chronic condition 
must still provide a medical nexus between the current 
condition and the putative continuous symptomatology.  See 
Voerth, 13 Vet. App. at 119.  In this case, there is no 
medical evidence of record relating the Veteran's current 
knee disorder to his military service.  See Warren, 6 Vet. 
App. at 6; Sklar, 5 Vet. App. at 145-6.  The private examiner 
considered the Veteran's statements regarding symptomatology 
since service discharge when providing his opinions, and was 
unable to relate the 


veteran's current disorder to his military service with the 
required degree of certainty to establish the required 
medical nexus.  See Bloom, 12 Vet. App. at 187.  Based on the 
evidence discussed above, service connection for a bilateral 
knee disorder is not warranted.

Because the evidence of record does not relate the veteran's 
bilateral knee disorder to his military service, the 
preponderance of the evidence is against the veteran's claim.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for a 
back disorder is reopened, and to that extent only, the 
appeal is granted.

Service connection for a back disorder is denied.

Service connection for a bilateral knee disorder is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


